DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayner (US 2018/0272367 A1) in view of Kim (US Patent No. 5,976,573) and Carlsson et al. (US Patent No. 6,547,770 herein after Carlsson).
Re: Claim 1, Rayner discloses the claimed invention including a non-aspirating dispenser for a thixotropic gel (Fig. 4B, Para. 154, thixotropic gel), comprising:
said dispenser having walls forming a container (1) and a flexible bag (51) therein, said bag containing said thixotropic gel (Fig. 4B, Para. 187, container with bag); a non-bag volume (50) located between said dispenser walls and said flexible bag, said non-bag volume having a pressurized gas therein, said non-bag volume being substantially free of a propellant, a volatilizable liquid, or a foam forming gas, or any combination thereof (Fig. 4B, Para. 188, compressed air);
said dispenser having an ejection valve (40, 45), an actuator (27) operatively connected to said ejection valve, said actuator upon activation thereof being capable of opening said valve so that said pressurized gas will exert pressure on said bag and continuously force said thixotropic gel out of said dispenser container in the form of non-aspirated droplets (Fig. 4B, Para. 187, actuator presses on valve to open which exerts pressure on bag); and
said droplets having a mean volume diameter that reduces drift potential (Para. 226, desired droplet size);
wherein said flexible bag volume is from about 65% to about 90% based on the total volume of said dispenser container (Para. 154, 65-90% fluid);
wherein the pressure in said non-bag volume is whatever the user desires (Para. 188, pump to desired psi) except for expressly stating 25-50 psi. It would have been obvious before the effective filing date to include a pressure between 25-50 psi. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);
a thixotropic gel having a viscosity (Para. 60, 207, a user may select a thixotropic gel having whatever viscosity that is desired) except for expressly stating a thixotropic gel with a viscosity of 100 to 1,500 centipoises. However, Kim discloses thixotropic gel with water for dispensing having a viscosity between 100 to 1500 centipoises (Col. 3, lines 45-46, Col. 4, lines 30-31, 39-41, water based thixotropic gel compositions with 400 to 1000 centipoises);
It would have been obvious before the effective filing date to include a gel having a viscosity of less than about 1,500 centipoises as taught by Kim, since Kim states in column 2, lines 25-39, that choosing such a viscosity has the advantage of suspending agent in an amount effective to maintain said particles dispersed uniformly in the composition and to impart to the composition the to include specific thixotropic properties as needed by the user. Further a selection of an available thixotropic gel for its intended purpose can inherently encompass a viscosity of less than 1500 centipoises, and a selection of a gel with a certain viscosity would have been within the general skill of a worker in the art as a matter of obvious design choice for intended use.
Rayner discloses the claimed invention including the selection of any desired thixotropic gels for dispensing (Para. 60, 207, 226, a user may select a thixotropic gel having whatever viscosity/droplet that is desired), except for the specific dimensions. However, Carlsson discloses that gel materials are able to have a droplet mean volume diameter is from about 80 to about 500 microns (Col. 3, lines 18-19, droplet size being 20 to 400 microns).
It would have been obvious before the effective filing date to include a gel having a droplet mean volume diameter is from about 80 to about 500 microns as taught by Carlsson, since Carlsson states in column 3, lines 15-24, that choosing such a material with a particular droplet size has the advantage of lowering or increasing the impact pressure as needed such that a small droplet size will efficiently give a large specific rinsing surface of the spray and also the impact pressure will be low as needed by the user. Further a selection of an available thixotropic gel for its intended purpose can inherently encompass a particular droplet size as claimed, and a selection of a gel with a certain droplet size would have been within the general skill of a worker in the art as a matter of obvious design choice for intended use.
Re: Claim 2, Rayner in view of Kim discloses the claimed invention including said thixotropic gel is from about 150 to 1,500 centipoises (Kim: Col. 4, lines 39-41, gel compositions with 400-1000 centipoises).
Re: Claim 3, Rayner in view of Carlsson discloses the claimed invention including said droplet mean volume diameter is from about 150 to about 400 microns (Col. 3, lines 18-19, droplet size being 20 to 400 microns).
Re: Claim 4, Rayner discloses the claimed invention wherein said thixotropic gel comprises cellulose, hydrophobically modified cellulose, guar gum, quaternized guar gum, alginate, or cationated alginate comprising calcium, magnesium, or sodium cations, or any combination thereof (Para. 211, guar gum); and wherein the amount of any propellant, volatilizable liquid, or a foam forming gas, or any combination thereof is less than about 5% of said non-bag volume (Para. 154, pressurized gas either air or nitrogen thus less than 5% of volatilizable liquid).
Re: Claim 5, Rayner discloses the claimed invention including said pressurized gas comprises air, carbon dioxide, or nitrogen, or any combination thereof; and wherein the amount of any said propellant, volatilizable liquid, or a foam forming gas, or any combination thereof is less than about 3% by volume of said non-bag volume (Para. 154, pressurized gas either air or nitrogen thus less than 3% or none of volatilizable liquid).
Re: Claim 6, Rayner in view of Carlsson discloses the claimed invention including the volume of said bag is from about 65 to 80 percent based upon the total volume of said dispenser container (Rayner: Para. 154, 65-80 percent total free volume) said mean volume diameter of said droplets could be about 250 microns (Carlsson: Col. 3, lines 18-19, droplet size mean volume is 20-400 microns)
Re: Claim 7-9, Rayner discloses the claimed invention including the dispensing capable of applying gel to a medical article (Para. 13, the dispenser is inherently capable of application to any external article including medical articles).
Re: Claim 10, the rejections of claims 1 and 7 above cover the limitations recited in this claim.
Re: Claim 11, the rejection of claim 4 above covers the limitations recited in this claim.
Re: Claim 12, the rejection of claim 5 above covers the limitations recited in this claim.
Re: Claim 13, the rejection of claims 2-3 above cover the limitations recited in this claim.
Re: Claim 14, Rayner in view of Carlsson discloses the claimed invention including the volume of said bag is from about 65 to 75 percent based upon the total volume of said dispenser container (Rayner: Para. 154, 65-80 percent total free volume) said mean volume diameter of said droplets could be about 250 microns (Carlsson: Col. 3, lines 18-19, droplet size mean volume is 20-400 microns); and wherein the pressure in said non-bag volume is whatever the user desires (Rayner: Para. 188, pump to desired psi) except for expressly stating 30-50 psi. It would have been obvious before the effective filing date to include a pressure between 30-50 psi. Since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985);
Re: Claims 15, the rejection from claim 1 above covers the limitations recited in this claim.
Re: Claim 16, the rejections from claims 2-3 above cover the limitations recited in this claim.
Re: Claim 17, the rejections from claim 6 above covers the limitations recited in this claim.
Re: Claim 18, the rejection from claim 4 above covers the limitations recited in this claim
Re: Claim 19, the rejections from claim 5 above covers the limitations recited in this claim.
Re: Claim 20, the rejection from claim 7 above covers the limitations recited in this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as follows: Ghavami-Nasr et al. (US Patent No. 8,752,737), Eini et al. (US Patent No. 8,978,936), Hayashi et al. (US Patent No. 6,695,227), and Morikis et al. (US Patent No. 8,857,741) are cited disclosing gel spraying dispensers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754